Title: Capellen tot den Pol, Joan Derk, Baron van der, 6 April 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwol le 6 Avril 1782
Monsieur

J’ai la Satisfaction de communiquer à Votre Excell: que les Etats d’Overÿssel ont resolu hier nemine contradicente, de reconnoitre Votre Excell: comme Ministre des Etats Unis de l’Amerique Septentrionale. Dieu en Soit beni!

J’ai l’honneur d’etre avec un profond respect De Votre Excellence le tres humble et tres obeissant Serviteur
J D van der Capellen

